In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00105-CR

MANUEL CRIADO, Appellant                    §   On Appeal from the 371st District Court

                                            §   of Tarrant County (1590490D)

V.                                          §   June 9, 2022

                                            §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                          §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was clerical error in the trial court’s judgment. We reform the judgment to reflect that

Manuel Criado pleaded “not true” and to delete the language “open plea to the

court.” It is ordered that the judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack